Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance.  Possible considerations would be to incorporate subject matter directed towards some or all allowable subject matter.  Furthermore, adding limitations directed towards layered encoding techniques is disclosed in prior art ZHENG et al. (Pub. No:  US 2020-0191960), and would not further allowance if proposed in a potential amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1 of U.S. Patent Application No.: 16/897,121 (hereinafter ‘121) in view of BARTLETT et al. (Pub. No:  US 2017-0357000).  This is a provisional double patenting rejection because the conflicting claims have not yet been issued to patent.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claim 1 ‘121 does not claim but BARTLETT discloses reflect a noise signal in the input light beam away from the detector by a least one second DMD selectively switched to an “OFF” state at a non-operation angle (Figs. 1-13 DMD 1300 at least two for a second DMD [0081] – noise signal component in the noise element is reflected away – result non-operation off state [0033] switched off state when reflected away [0044] [0046-0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reflect a noise signal in the input light beam away from the detector by a least one second DMD selectively switched to an “OFF” state at a non-operation angle as taught by BARTLETT into the system of ‘121 because of the benefit taught by BARTLETT to disclose noise considerations in signal processing for light capture and light measurement devices whereby ‘121 is in the same field of endeavor as well as encompasses light detection and reflective light considerations and would benefit from improved measurements and output from noise detection and compensation capabilities.

Claims 11, 14 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 11, 14, respectfully of U.S. Patent Application No.: 16/897,121 (hereinafter ‘121).  This is a provisional double patenting rejection because the conflicting claims have not yet been issued to patent.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No:  US 2020-0341122) in view of BARTLETT et al. (Pub. No:  US 2017-0357000).

As per Claim 1 AHN discloses A receiver for light detection and ranging (LiDAR), comprising (Figs. 1-3, 6-10 [Abstract]): 
a beam reflecting unit comprising a plurality of digital micromirror devices (DMDs), the beam reflecting unit configured to (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036]): receive an input light beam returned from an object being scanned by the LiDAR (Figs. 1-3, 6-10 [Abstract] light receiving unit 60 may be a scanner  [0034-0036]); 
reflect a signal in the input light beam by at least one first DMD selectively switched to an “ON” state at an operation angle to form an output signal towards a detector (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle [0034-0036] [0039-0041]); and the detector configured to receive the output signal (Figs. 1-3, 6-10 [Abstract] LIDAR detection and sensing the traveling path for at least detection [0034-0036] [0039-0045])
AHN does not disclose but BARTLETT discloses reflect a noise signal in the input light beam away from the detector by at least one second DMD selectively switched to an “OFF” state at a non-operation angle (Figs. 1-13 DMD 1300 at least two for a second DMD [0081] – noise signal component in the noise element is reflected away – result non-operation off state [0033] switched off state when reflected away via element 313 and DMD 309 [0044-0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reflect a noise signal in the input light beam away from the detector by at least one second DMD selectively switched to an “OFF” state at a non-operation angle as taught by BARTLETT into the system of AHN because of the benefit taught by BARTLETT to disclose noise considerations in signal processing for light capture and light measurement devices whereby AHN is directed towards signal processing for light capture and light measurement devices and would benefit from improved measurements and output from noise detection and compensation capabilities.

As per Claim 2 AHN discloses The receiver of claim 1, wherein each DMD is used either as a first DMD (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections switched and disclosure to at an angle – a first DMD as the group of DMDs [0034-0036] [0039-0045]) or a second DMD (either or).

As per Claim 3 AHN discloses The receiver of claim 1, wherein 
AHN does not disclose but BARTLETT discloses the plurality of DMDs are arranged in a 2D array (Figs. 1-13 DMD 1300 at least two for a second DMD [0081] – noise signal component in the noise element is reflected away – result non-operation off state [0033] switched off state when reflected away via element 313 and DMD 309 [0044-0047]) (The motivation that applied in Claim 1 applies equally to Claim 3).

As per Claim 9 AHN discloses The receiver of claim 1, wherein each of the plurality of DMDs has the same operation angle (Figs. 1-3, 6-10 [Abstract] DMDs 30 on same plane angle [0034-0036] [0039-0041]).

Claims 4-8, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No:  US 2020-0341122) in view of BARTLETT et al. (Pub. No:  US 2017-0357000), as applied in Claims 1-3, 9, and further in view of MAEDA et al. (Pub. No:  US 2018-0196242).

As per Claim 4 AHN discloses The receiver of claim 1, wherein 
the beam reflecting unit in an area where the at least one first DMD is located (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036])
AHN and BARTLETT do not disclose but MAEDA discloses the signal impinges on the beam (Figs. 1-4, 6-12 DMD and interference impingement [0039] [0044] [0056] [0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the signal impinges on the beam as taught by MAEDA into the system of AHN and BARTLETT because of the benefit taught by MAEDA to disclose DMDs elaborate component structures to obtain high resolution outputs whereby AHN and BARTLETT uses DMDs to obtain output data and would benefit from the elaborate DMD scheme and independent operational techniques as well as allotting for light occlusion that would advance said systems.

As per Claim 5 AHN discloses The receiver of claim 4, further comprising a controller configured to (Figs. 1-3, 6-10 at least light receiving unit 60 [0034-0036]): 
determine the area of the beam reflecting unit based on an estimated direction of the signal (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036] reflection area estimated [0044-0047] [0049-0054]); and provide a first control signal to switch the at least one first DMD located in the area to the “ON” state (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections switched and disclosure to at an angle [0034-0036] [0039-0041]).

As per Claim 6 AHN discloses The receiver of claim 5, wherein the controller is further configured to (See said analysis for Claim 5): 
provide a second control signal to switch the at least one second DMD located outside the area to the “OFF” state (Figs. 1-3, 6-10 [Abstract] DMDs switched OFF state selections – at least other one DMD OFF and all other OFF and not used for operation – non-operation angles off state for not measuring as outside the area [0034-0036] [0039-0041]).

As per Claim 7 AHN discloses The receiver of claim 6, wherein the controller is further configured to (See said analysis for Claim 6): 
adjust the second DMD to the non-operation angle (Figs. 1-3, 6-10 [Abstract] DMDs switched OFF state selections – at least other one as the second DMD OFF and all other OFF and not used for operation – non-operation angles off state for not measuring as outside the area [0034-0036] [0039-0041])
AHN and BARTLETT do not disclose but MAEDA discloses adjust the first DMD to the operation angle by rotating it by a respective tilt angle from a respective initial rotation angle (Fig. 1-4, 6-12 array 16 - tilt as the rotation from the initial start tilt [0041] [0056]), by rotating it by a respective negative tilt angle from a respective initial rotation angle (Fig. 1-4, 6-12 negative minus tilt angle [0041-0049] [0056]) (The motivation that applied in Claim 4 applies equally to Claim 7) 

As per Claim 8 AHN discloses The receiver of claim 7, wherein the respective tilt angle of the first DMD is the same as the respective tilt angle of the second DMD (Figs. 1-3, 6-10 [Abstract] DMDs 30 on same plane same tilt angle [0034-0036] [0039-0041]).

As per Claim 16 AHN discloses A method for receiving a laser beam in a light detection and ranging (LiDAR), comprising (Figs. 1-3, 6-10 [Abstract]): 
determining an area on a beam reflecting unit on which a signal (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036]) in an input light beam from an object being scanned by the LiDAR (Figs. 1-3, 6-10 [Abstract] light receiving unit 60 - DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036]); the beam reflecting unit having a plurality of digital micromirror devices (DMDs) (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle [0034-0036] [0039-0041]); switching at least one first DMD in the area to an “ON” state by rotating the at least one first DMD to a respective operation angle (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle [0034-0036] [0039-0041]); receiving the signal on the at least one first DMD (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections switched and disclosure to at an angle – a first DMD as the group of DMDs [0034-0036] [0039-0045]); switching at least one second DMD outside the area to an “OFF” state (Figs. 1-3, 6-10 [Abstract] DMDs switched OFF state selections – at least other one DMD OFF and all other OFF and not used for operation – non-operation angles off state for not measuring as outside the area [0034-0036] [0039-0041]) reflecting the signal towards a detector (Figs. 1-3, 6-10 [Abstract] LIDAR detection and sensing the traveling path for at least detection [0034-0036] [0039-0045])
AHN does not disclose but BARTLETT discloses receiving a noise signal in the input light beam on the at least one second DMD (Figs. 1-13 DMD 1300 at least two for a second DMD [0081] – noise signal component in the noise element is reflected away – result non-operation off state [0033] switched off state when reflected away via element 313 and DMD 309 [0044-0047]) and reflecting the noise signal away from the detector (Figs. 1-13 noise signal component in the noise element is reflected away [0033] switched off state when reflected away via element 313 and DMD 309 [0044-0047]) (The motivation that applied in Claim 4 applies equally to Claim 16)
AHN and BARTLETT do not disclose but MAEDA discloses light beam from an object being impinges (Figs. 1-4, 6-12 DMD and interference impingement [0039] [0044] [0056] [0067]) by rotating the at least one second DMD to a respective non-operation angle (Fig. 1-4, 6-12 array 16 - tilt as the rotation from the initial start tilt [0041] [0056] – non operation negative angle [0041-0049] [0056]) (The motivation that applied in Claim 4 applies equally to Claim 16)
As per Claim 19 AHN discloses The method of claim 16, wherein 
switching the at least one second DMD outside the area to an “OFF” state comprises (Figs. 1-3, 6-10 [Abstract] DMDs switched OFF state selections – at least other one DMD OFF and all other OFF and not used for operation – non-operation angles off state for not measuring as outside the area [0034-0036] [0039-0041])
AHN does not disclose but BARTLETT discloses switching all remaining DMDs other than the at least one first DMD to the “OFF” state (Figs. 1-13 DMD 1300 at least two for a second DMD [0081] – noise signal component in the noise element is reflected away – result non-operation off state [0033] switched off state when reflected away via element 313 and DMD 309 – selective on OFF [0044-0047]) (The motivation that applied in Claim 4 applies equally to Claim 19).
As per Claim 20 AHN discloses The method of claim 16, further comprising: 
determining a travel direction of the input light beam (Figs. 1-3, 6-10 [Abstract] traveling direction [0008] [0013-0014] [0034-0036]); and selecting the at least one first DMD from the plurality of DMDs based on the travel direction such that the at least one first DMD, at the respective operation angle, reflects the laser beam towards the detector (Figs. 1-3, 6-10 select based upon the travel direction desired [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle – a first DMD as the group of DMDs [0032-0036] [0039-0041]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No:  US 2020-0341122) in view of BARTLETT et al. (Pub. No:  US 2017-0357000), as applied in Claims 1-3, 9, and further in view of ZHENG et al. (Pub. No:  US 2020-0191960)

As per Claim 10 AHN discloses The receiver of claim 1, wherein 
AHN and BARTLETT do not disclose but ZHENG discloses the detector is a single piece of photodetector (Figs. 1-3 detector 216 [0027-0029] [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detector is a single piece of photodetector as taught by ZHENG into the system of AHN and BARTLETT because of the benefit taught by ZHENG to disclose an improved LIDAR system which incorporates several reflective elements with independent rotational directional reflective capabilities whereby said systems are concerned with reflected light element processing to achieve said system desired results and would benefit from the additional features of improvements in key processing areas and concerns.

Claims 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No:  US 2020-0341122) in view of MAEDA et al. (Pub. No:  US 2018-0196242).

As per Claim 11 AHN discloses A receiver for light detection and ranging (LiDAR), comprising (Figs. 1-3, 6-10 [Abstract]): 
a beam reflecting unit comprising a plurality of digital micromirror devices (DMDs) including a first DMD and a second DMD, the beam reflecting unit configured to (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036]): 
reflect a first signal in a first input light beam from an object being scanned by the LiDAR (Figs. 1-3, 6-10 [Abstract] light receiving unit 60 may be a scanner – a first at least one DMD of all DMD scanned [0034-0036]) in a first direction by the first DMD to form a first output signal (Figs. 1-3, 6-10 [Abstract] light receiving unit 60 may be a scanner – a first at least one DMD of all DMD scanned [0034-0036]); a detector configured to receive the first output signal (Figs. 1-3, 6-10 [Abstract] LIDAR detection and sensing the traveling path for at least detection [0034-0036] [0039-0045])
AHN does not disclose but MAEDA discloses and reflect a second signal in a second input light beam from the object in a second direction (Figs. 1-4 row/column directions [0007-0009] light beams 116, 118 [0042-0048] [0050-0054]) by the second DMD to form a second output signal (Fig. 4, 6-12 angle per the DMD [0039] – distinct angles for respective mirrors [0041] [0048-0051] [0056]), the first DMD being different from the second DMD (Fig. 4, 6-12 array 16 - angle per the DMD – distinct respective mirrors [0039-0041] [0048-0051] [0056]); first and second output signals (Figs. 1-4, 6-12 multiple output beams 24, 124 [0041-0042] [0051-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and reflect a second signal in a second input light beam from the object in a second direction by the second DMD to form a second output signal, the first DMD being different from the second DMD; first and second output signals as taught by MAEDA into the system of AHN because of the benefit taught by MAEDA to disclose using elaborate component structures for DMDs to obtain high resolution output whereby AHN uses DMDs to obtain output data and would benefit from the elaborate DMD scheme and independent operational techniques that would advance AHN.

As per Claim 12 AHN discloses The receiver of claim 11, further comprising a controller configured to (Figs. 1-3, 6-10 at least light receiving unit 60 [0034-0036]): 
select the first and second DMDs among the plurality of DMDs based on the first and second directions of the respective signals (Figs. 1-3, 6-10 select set of mirrors DMD based upon the travel direction desired [Abstract] [0032-0036] [0039-0041] and reflection angle computed selection [0044-0047] [0049-0054]); generate a respective control signal to switch the first and second DMDs to an “ON” state (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections  switched and disclosure to at an angle – a first DMD as the group of DMDs [0034-0036] [0039-0045]).

As per Claim 14 AHN discloses The receiver of claim 12, wherein the controller is further configured to (See said analysis for Claim 12)
AHN does not disclose but MAEDA discloses adjust the first DMD to an operation angle by rotating it from an initial rotation angle by a tilt angle (Fig. 4, 6-12 array 16 - tilt angle per the DMD [0039] – distinct angles for respective mirrors [0041] [0048-0051] [0056]) (The motivation that applied in Claim 11 applies equally to Claim 14).

Allowable Subject Matter
Claims 13, 15, 17-18 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13, 15, 17-18 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The receiver of claim 12, wherein the controller is further configured to: determine a first area in which the first signal impinges on the beam reflecting unit based on the first direction; select the first DMD located in the first area; determine a second area in which the second signal impinges on the beam reflecting unit based on the second direction; and select the second DMD located in the second area" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The receiver of claim 14, wherein the plurality of DMDs further includes a third DMD configured to reflect a noise signal in the first input light beam away from the detector, wherein the third DMD is adjusted to a non-operation angle" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 16, further comprising: determining another area of the beam reflecting unit on which another signal in another input light beam from the object impinges; switching at least one third DMD in the other area to an “ON” state by rotating the third DMD to a respective operation angle; receiving the other signal on the at least one third DMD; and reflecting the other signal towards the detector" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 17, further comprising switching at least one fourth DMD outside the other area to an “OFF” state by rotating the at least one fourth DMD to a respective non-operation angle; receiving another noise signal on the at least one fourth DMD; and reflecting the other noise signal away from the detector" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 13, 15, 17-18, the closest prior art of record AHN et al. (Pub. No:  US 2020-0341122), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  AHN only discloses a LiDAR that includes beam reflecting towards a plurality of digital micromirror devices to include at least two DMDs.  The prior art teaches reflecting a light beam from an object that is scanned by the LiDAR in a first direction to form an output signal and receiving the output signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481